Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 8/8/22 are acknowledged; claims 7, 8, and 10-26 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7, 8 and 10-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by George et al. (US 9638003).
CLAIM 7:  George discloses a shifting tool (200) for engaging and shifting a sleeve (44) of a sliding sleeve valve.  The shifting tool comprising a generally cylindrical body having a lumen and a longitudinal axis (see Figures).  The shifting tool comprises two or more sleeve engagement arms (208) provided on the cylindrical body (see Fig. 11).  Wherein the sleeve engagement arms comprise elongate elements having longitudinal axes generally parallel to the longitudinal axis of the cylindrical body (see Fig. 11).  Each of the sleeve engagement arms being pivotably connected to the cylindrical body (via shaft 230).  The arms are radially extendable away from the cylindrical body and are adapted to reciprocate between a retracted position and an extended position, wherein the longitudinal axes of the sleeve engagement arms are generally parallel to the longitudinal axis of the cylindrical body in the retracted and extended positions (see Fig. 11 showing retracted; Fig. 12 extended).  Each of the sleeve engagement arms having a pair of spaced apart sleeve engagement fingers (216, 218).  Each pair of sleeve engagement fingers defines a sliding sleeve engagement space there-between (see Fig. 12).  An elongate first mandrel (230) having a longitudinal axis and extending generally coaxially through the cylindrical body, wherein the first mandrel is rotatable about its longitudinal axis within the cylindrical body (Fig. 10).  The first mandrel is connected to each of the sleeve engagement arms with at least one linkage means (232), whereby rotation of the first mandrel shifts the sleeve engagement arms between the extended and retracted positions.
CLAIM 8:  Each pair of the sleeve engagement fingers comprises a first finger, provided proximal to a first end of the respective sleeve engagement arm, and a second finger, provided proximal to a second end of the respective sleeve engagement arm (216 and 218 being the two fingers).
CLAIM 10:  Each first finger is located on a first common transverse plane and each second finger is located on a second common transverse plane, whereby the sliding sleeve engagement spaces of each sleeve engagement arm are axially aligned (see Figures).
CLAIM 11:  Each of the sleeve engagement arms is connected to the cylindrical body of the shifting tool with at least one hinge (see Fig. 10).
CLAIM 12:  Each sleeve engagement arm is connected to the cylindrical body by a pair of spaced apart hinges (see Fig. 10-12; hinged at arms 232).
CLAIM 13:  Each pair of hinges rotate about a swing axis and wherein the swing axis is parallel to the longitudinal axis of the cylindrical body, whereby the sleeve engagement arms are maintained in a generally parallel orientation with the longitudinal axis of the cylindrical body when extended or retracted (see Figs. 10-12).
CLAIM 14:  The linkage means comprises at least one linkage arm (232) provided on each sleeve engagement arm, wherein the at least one linkage arm is pivotably connected to a knuckle on the first mandrel (see Fig. 10, knuckle being connecting point).
CLAIM 15:  Each sleeve engagement arm is connected to the first mandrel with a pair of linkage means (see Figs. 11, 12; connected at proximal ends).
CLAIM 16:  The first mandrel includes a first, uphole portion connected to a rotation means, and a second, downhole portion (see Figs. 11, 12).
CLAIM 17:  The rotation means comprises a generally cylindrical second mandrel connected to the first mandrel (first and second ends of shaft 230).  The second mandrel having at least one spiral or helical groove provided on an exterior portion thereof (see Fig. 11; groove to accept piston).  An actuating piston (224) adapted to reciprocally move in an axial direction, the actuating piston being slidably provided over the second mandrel (Fig. 11), and having at least one guide pin provided thereon and adapted to be engaged in the at least one groove provided on the second mandrel (top of piston 224).  Axial movement of the actuating piston imparts rotational motion to the second mandrel as the at least one guide pin travels within the groove (see discussion of Figs. 11 and 12).
CLAIM 18:  Movement of the actuating piston is restricted to axial movement with respect to the second mandrel (see Figs. 11, 12).
CLAIM 19:  The second mandrel includes two or more grooves and wherein the actuating piston includes a corresponding number of guide pins (see Fig. 11 showing more grooves at top of piston).
CLAIM 20:  The second mandrel is provided with a plurality of apertures extending radially there-through (bores 234).
CLAIM 21:  The first and second mandrel comprise a unitary body (see Fig. 11).
CLAIM 22:  The rotation means further comprises a biasing member for urging the actuating piston in an axial direction (biased by pressure).
CLAIM 23:  A drive piston (312) adapted to engage the actuating piston and to urge the actuating piston in an axial direction.
CLAIMS 24-26:  These methods are inherent to the above structures.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 8/8/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679